Opinion by
Judge Barbieri,
The Mayor of the City of Williamsport, Stephen J. Lueasi (Appellant), appeals here from an order of the Court' of Common Pleas of Lycoming County granting judgment on the pleadings against the Mayor in a mandamus action filed by the Fraternal Order of Police Lodge No. 29 (Appellee).
Before this Court Appellant initially, alleges that the court of common pleas should not have, granted judgment on the pleadings since there were relevant contested factual questions to be resolved-.' The' only example' Appellant advances, however, is the qiíéstion of whether certain newly, hired police officers of the City of Williamsport executed waiver agreements. Even a cursory review of the court of common pleas’ decision, however, shows that the court accepted as true Appellant’s assertion that such agreements were executed, and there is no evidence of record indicating that Appellee disputed the validity of this assertion. Accordingly, since our review of the record indicates that there was no dispute over this or any other material fact, we believe the court of common pleas properly entered judgment on the pleadings.
The remaining arguments advanced by Appellant are identical to those he advanced below, and since we conclude, after carefully reviewing the record in this case and the applicable case law, that -the court of common pleas properly resolved these issues, we mil affirm on the basis of the able and compresensive opinion of the Honorable Thomas C. Raup, President Judge, in Fraternal Order of Police Lodge No. 29 v. Lucasi, 27 Pa. D. &C.3d 544 (1982).
*536Order
Now, January 13, 1984, the order of the Court of Common Pleas of Lycoming County at No. 81-2425, dated January 25,1982, is affirmed.